Citation Nr: 0413260	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from April 1973 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent rating.  The veteran disagrees 
with the level of disability assigned.  

In August 2003, a videoconference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of that 
hearing is of record.


REMAND

The veteran claims that his PTSD is worse than currently 
evaluated.  In a November 2002 statement, he claimed that he 
had panic attacks at least three times a week which happened 
in any stressful situation and was becoming more paranoid.  
He also stated that he did not have good relations with his 
children or other family members, had a lot of short term 
memory problems, and had a difficult time with any activity 
that required him to concentrate.  He indicated that in his 
recent VA examination, he did not understand what the doctor 
was doing, felt intimidated and did not speak up.  

In his August 2003 personal hearing, the veteran testified 
that he was currently under treatment at the VA Medical 
Center (VAMC) in Loma Linda, California, where he was 
receiving treatment once every three months.  He also 
described difficulty sleeping, nightmares, problems with 
anger, minimal relationships with his children, and checking 
his house multiple times a night.  He stated that he had been 
told by his treating physician at the VAMC that his current 
PTSD was worse than his current evaluation.  In May 2004, the 
veteran submitted copies of his most recent treatment records 
from the VAMC in Loma Linda.

Although the VA examination in August 2002 appears to be both 
thorough and complete on preliminary review, it may not 
reflect the current level of the veteran's disability, 
particularly given the testimony from the veteran that he had 
been told by his treating physician that his PTSD was worse 
than currently evaluated.  Another VA examination should 
therefore be scheduled, and any additional records of the 
veteran's treatment added to the claims file prior to any 
readjuducation of the veteran's claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Veterans Benefits Act of 2003, and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The veteran should 
also be informed that he should submit 
any evidence in his possession which 
pertains to his claim.  See 38 C.F.R. 
§ 3.159(b)(1). 

2.  Obtain all records of the veteran's 
treatment of PTSD dating from April 2004 
to the present from the VA Medical Center 
in Loma Linda, California.

3.  The veteran should be scheduled for 
an examination to determine the current 
level of his service-connected PTSD.  If 
possible, an examination should be 
scheduled with a psychiatrist other than 
the psychiatrist who conducted the August 
2002 examination.  All necessary testing 
should be conducted.  The claims file 
should be made available for review by 
the examiner prior to the examination.  
The examiner should provide complete 
rationale for any conclusions.  In 
assessing the severity of the veteran's 
disability, the examiner should 
distinguish between any symptoms of PTSD, 
and any nonservice-connected psychiatric 
pathology, providing an assessment of the 
severity of the veteran's disability to 
include Global Assessment of Function 
(GAF) solely attributable to the veteran 
service-connected PTSD, where possible.  
If the examiner is unable to clearly 
distinguish between the psychiatric 
pathology solely attributable to service-
connected PTSD, and that arising from non 
service-connected psychiatric disorder, 
this fact should be stated in the report 
of examination.

4.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
30 percent for PTSD, considering all the 
evidence added to the claims file since 
the April 2003 Statement of the Case.  
The possibility of staged ratings should 
be addressed.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found).  If the benefits sought on appeal 
remain denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal, since the 
April 2003 SOC.  An appropriate period of 
time should be allowed for response.

5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2003 
SOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




